PER CURIAM.
We affirm appellant’s judgment and sentence, except that the written judgment and sentence is corrected to read that appellant is committed to the custody of the Department of Corrections for a term of four years to be followed by two years probation in conformance with the trial court’s oral pronouncements. Maddox v. State, 760 So.2d 89 (Fla.2000). The state’s argument regarding appellant’s ability to raise a claim of ineffective assistance of appellate counsel is premature and not ripe for consideration. Strange v. State, 764 So.2d 919 (Fla. 1st DCA 2000).
JOANOS, LAWRENCE AND VAN NORTWICK, JJ., CONCUR.